Citation Nr: 0022045	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-16 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether there was clear and unmistakable error in a February 
1954 rating decision which did not assign a separate 
compensable evaluation for neurological damage associated 
with the veteran's residuals of a gunshot wound scar of the 
left elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In that decision, the RO found no 
clear and unmistakable error in a February 1954 rating 
decision which granted service connection for residuals of a 
gunshot wound scar of the left elbow, but did not assign a 
separate compensable evaluation for neurological damage. 


FINDING OF FACT

A February 1954 rating decision granted service connection 
for residuals of a gunshot wound scar of the left elbow, but 
did not assign a separate compensable evaluation for 
neurological damage.  That decision was based on service 
medical records, as well as a February 1954 VA examination 
report, neither of which showed evidence of neurological 
damage to the veteran's left elbow.


CONCLUSION OF LAW

The February 1954 rating decision which declined to provide a 
separate compensable evaluation for neurological damage of 
the left elbow did not constitute clear and unmistakable 
error.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R.             
§§ 3.104(a), 3.105(a) (1999).







REASONS AND BASES FOR FINDING AND CONCLUSION

A February 1954 rating decision granted service connection 
for residuals of a gunshot wound scar of the left elbow.  In 
1994, the veteran filed a claim for service connection for 
neurological damage associated with that disability.  In a 
September 1996 rating decision, the RO granted service 
connection for left ulnar palsy, for which a 20 percent 
evaluation was assigned effective from October 1994. 

The veteran now contends that there is clear and unmistakable 
error in the February 1954 rating decision.  He argues that 
the decision was erroneous in failing to assign a separate 
compensable evaluation for neurological damage for his 
service-connected residuals of a gunshot wound scar of the 
left elbow.  He maintains that, at the time of the February 
1954 decision, his left forearm was productive of 
neurological damage as evidenced by his complaints of 
numbness.

The February 1954 rating decision was not appealed and became 
final.  38 U.S.C.A. § 7105(d) (West 1991).  Therefore, that 
decision can be revised only upon a showing that it was 
clearly and unmistakably erroneous or upon presentation of 
new and material evidence.  38 U.S.C.A. §§ 5108, 5109A (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) 
(1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this 
case, the veteran requested that the February 1954 rating 
decision be revised on the basis of clear and unmistakable 
error. 

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  The error must be so undebatable that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Errors 
that would not have changed the outcome are harmless and, by 
definition, do not give rise to the need for revising the 
previous decision.  See Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell, 3 Vet. App. at 313-
314.  Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235- 236 (1993).

The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo, 6 Vet. App. at 
44-45.  A failure to fully develop evidence is not considered 
to be clear and unmistakable error. "[T]he VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record."  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  Nor may the failure to follow procedures in the VA 
Physician's Guide for Disability Evaluation Examinations be a 
basis for finding clear and unmistakable error because that 
guide was not a statute or regulation.  See Allin v. Brown, 6 
Vet. App. 207, 214 (1994).

The disability at issue involves neurological damage of the 
left elbow.  At the time of the February 1954 rating 
decision, a compensable evaluation was warranted for complete 
or incomplete paralysis of the ulnar nerve under Diagnostic 
Code 8516 (1954).  Under this provision, mild, incomplete 
paralysis of the ulnar nerve was rated as 10 percent 
disabling in either extremity, while moderate incomplete 
paralysis was rated as 30 percent disabling in the major 
extremity and 20 percent disabling in the minor extremity.  
Severe incomplete paralysis of the ulnar nerve warranted a 40 
percent evaluation in the major extremity and a 30 percent 
evaluation in the minor extremity.  Id. 

The evidence of record at the time of the February 1954 
rating decision included the veteran's service medical 
records, as well as a February 1954 VA examination report.  
Service medical records reflect that in July 1950 the veteran 
accidentally sustained a gunshot wound to the lateral aspect 
of the left elbow by a 30 caliber bullet while at a rifle 
range.  A radiographic report disclosed a metallic foreign 
body in the soft tissue to the lateral humeral condyle which 
measured 2 mm by 3 mm.  Records specifically noted that there 
was no evidence of artery or nerve involvement, and no bone 
damage was present.

At a VA examination performed in February 1954, the veteran 
described an intermittent dull aching pain in his left elbow, 
with occasional numbness from the elbow to the wrist.  He 
indicated that his left arm was weaker than the right.  
Objectively, both upper extremities showed no redness, 
swelling or limitation of motion.  No muscular atrophy or 
spasticity were present.  Deltoid biceps and radial 
periosteal reflexes were present and normal.  The left hand 
demonstrated no evidence of any abnormality or color.  A 
radiographic report showed no evidence of bone or joint 
disease of the left elbow.  Based on these findings, the 
diagnosis was "scar GSW and PO, left elbow, N.S."  

Based on the foregoing, the Board finds that the February 
1954 rating decision which did not assign a separate 
evaluation for neurological damage of the left elbow was 
based on the correct facts as they were known at that time.  
The Board notes that the evidence in support of the veteran's 
claim at the time of the February 1954 rating decision 
included the veteran's subjective complaints of numbness from 
the left elbow to the wrist.  Nevertheless, no objective 
evidence of neurological damage was noted in service medical 
records or in the February 1954 examination report.  Service 
medical records specifically indicated that no artery or 
nerve involvement of the left upper extremity was present.  
In addition, while the February 1954 VA examination report 
documented the veteran's complaints of numbness from the left 
elbow to the wrist, no objective evidence of neurological 
damage was identified.

The Board must therefore conclude that the veteran has not 
articulated a plausible argument based on a failure to apply 
the law or misapplication of the law to his case in light of 
the contemporaneous evidence.  That is, he has offered no 
compelling undebatable evidence that his statements alone 
were determinative of the existence of a disability under the 
VA adjudication criteria then in effect.  See Fugo 6 Vet. App 
at 43-44.  Disagreement with the way the evidence was 
evaluated is not a claim of clear and unmistakable error.  
See generally, Eddy v. Brown, 9 Vet. App. 52 (1996).  
Moreover, clear and unmistakable error is not shown by the 
fact that service connection was subsequently granted for 
left ulnar palsy, as a determination concerning clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior decision.  See Russell, 
3 Vet. App. at 313-314.

Accordingly, the Board must find that the February 1954 
rating decision was in accord with acceptable rating 
judgment.  Although the February 1954 rating decision may not 
have been as explanatory as it could have been, clearly, it 
was not shown that the evidence compelled a separate 
compensable rating for neurological damage of the left elbow.  
See Bierman v. Brown, 6 Vet. App. 125, 131 (1994); Suttmann 
v. Brown, 5 Vet. App. 127, 133-34 (1993); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).


ORDER

The February 1954 rating decision which did not assign a 
separate compensable evaluation for neurological damage of 
the left elbow does not contain clear and unmistakable error. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


